Citation Nr: 0834999	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-14 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right sacroiliitis.  

2.  Entitlement to an initial compensable evaluation for left 
sacroiliitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from March 1984 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board in August 2007 and 
Remanded for additional development and adjudication.  

The veteran has submitted additional evidence since the 
issuance of the supplemental statement of the case (SSOC) in 
January 2008.  Under 38 C.F.R. § 20.1304, new evidence 
received by the Board, if pertinent to the case on appeal, 
usually requires a return of the case to the RO for review, 
consideration, and preparation of a SSOC prior to a Board 
decision, unless there has been a waiver of such initial RO 
review.  The evidence in this instance consists of service 
records and post-service treatment records, which pertain to 
unrelated symptomatology and are without any relevant or 
material bearing on the outcome of the issues currently on 
appeal and thus do not preclude a decision by the Board at 
this time.  


FINDING OF FACT

The veteran's service-connected bilateral sacroiliitis is 
manifested by no more than slight hip pain; such disability 
does not approach the level of severity identified as 
malunion of the femur with slight knee or hip disability; 
does not result in compensable limitation of motion; and does 
not involve flail hip joint or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected right sacroiliitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5255 (2007).

2.  The criteria for an initial compensable evaluation for 
service-connected left sacroiliitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002); 38 C.F.R. 
§ 4.71a, DC 5255 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Factual Background and Analysis 

By a rating decision in May 2004, the RO granted service 
connection for left and right sacroiliitis and assigned 
noncompensable evaluations under DC 5255.  The veteran 
disagreed with the evaluations assigned.  

Under DC 5255, a rating of 10 percent is warranted for 
malunion with slight knee or hip disability.  A 20 percent 
disability rating is assigned for malunion of the femur with 
moderate knee or hip disability.  A 30 percent rating is 
warranted for malunion of the femur with marked knee or hip 
disability.  A 60 percent rating is assigned for fracture of 
the femur surgical neck with false joint, and for nonunion of 
the femur with loose motion, weight bearing preserved with 
aid of brace.  Finally, an 80 percent rating is warranted for 
fracture of femur shaft or anatomical neck with nonunion and 
loose motion.  38 C.F.R. § 4.71a.

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction.  38 C.F.R. § 4.71, Plate II.

The pertinent evidence of record includes a February 2004 VA 
examination report.  At that time, the veteran complained of 
pain, weakness, stiffness, fatigue, and lack of endurance of 
the sacroiliac joints bilaterally.  Treatment was 
conservative inclusive of rest, medication and physical 
therapy.  The symptoms were present on a daily basis and 
constant in nature.  Precipitating factors were physical 
activity and inclement weather.  Alleviating factors were 
rest and medication.  The veteran did not require the use of 
supportive or corrective devices and there have been no 
surgical interventions.  There were no constitutional 
symptoms of inflammatory arthritis.  The veteran was 
precluded from full enjoyment of recreational activities and 
discomfort was noted with extended driving.  There was no 
interference in activities of daily living.  

Examination revealed tenderness to palpation over the 
sacroiliac joints bilaterally.  There were no other clinical 
findings reported.  The clinical impression was bilateral 
sacroiliac joint strain diagnosed as chronic sacroiliitis.  

On VA examination in January 2006, the veteran's complaints 
of hip pain remained unchanged.  Precipitating factors 
included running and walking on uneven surfaces.  Alleviating 
factors were rest and medication.  During flare-ups the 
veteran experienced temporary impairment in standing and 
walking.  He did not require the use of crutches, canes, 
braces or corrective shoes.  No surgery has been required and 
there was no evidence of inflammatory arthritis.  The veteran 
was employed as a computer engineer and stated that he had to 
be careful walking.  He remained independent in self care and 
activities of daily living.  There were no clinical findings 
pertaining to the bilateral sacroiliitis.

In August 2007, the Board remanded this case to arrange for 
the veteran to undergo VA examination in February 2008.  His 
primary complaint was hip pain described as 3-5/10 in general 
and 7 to 10 during flare-ups.  The flare-ups were brought on 
by using stairs or lifting.  Sometimes his sacroiliac joints 
were warm, but not red.  He did not have much endurance 
because of this, but could walk fairly well.  He denied 
weakness, swelling, redness, instability, giving way, or 
fatigability.  He used Motrin for discomfort.  He did not 
require the use of crutches, braces, canes, or corrective 
shoes and had not had any surgery.  There were no episodes of 
dislocation or subluxation of the hip.  He denied any history 
of ankylosis, spondylitis, rheumatoid arthritis, or 
inflammatory arthritis.  He was able to carry on his usual 
activities of daily living even during the flare-ups, but was 
limited with lifting.  

On examination, the veteran's gait and heel-toe walking were 
grossly normal.  Hip motion was good and pain free with 
flexion to 110 degrees and extension to 10 degrees.  
Adduction was to 20 degrees and abduction to 45 degrees.  
External rotation was to 45 degrees and internal rotation to 
40 degrees.  He was mildly tender over his right trochanter 
and his right iliotibial band occasionally snapped over his 
greater trochanter.  The left greater trochanter was 
nontender with no snapping iliotibial band on that side.  X-
rays of the pelvis, including the sacroiliac joints, were 
essentially unremarkable with no evidence of degenerative 
changes of either hip.  The examiner noted the mild 
tenderness over the sacroiliac joints was consistent with a 
diagnosis of sacroiliitis.  

The examiner concluded that the objective clinical findings 
and the veteran's complaints of pain, possibly cause some 
limitation, however one would not expect limited motion of 
the sacroiliac joint since it is essentially a motionless 
joint.  Moreover, the veteran's snapping iliotibial band was 
not likely to cause actual limitation in degrees of his range 
of motion of the hip.  However the pain might limit his 
ability to carry on activities perhaps an additional 10 
percent, but this was largely speculative.  

In this case, given the general lack of significant clinical 
findings, the level of disability required for a compensable 
rating under DC 5255 are not present.  The veteran has been 
examined by the VA for his bilateral hip disability on three 
occasions during the course of the appeal, none of which show 
any significant symptomatology associated with the either 
hip.  Rather, the disability is characterized largely by 
subjective pain complaints.  There is no objective evidence 
of weakness, inflammatory changes, instability, swelling, 
redness, or heat.  The veteran retained good range of motion 
of the hip without difficulty or objective demonstrations of 
pain and X-rays were normal.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case.  The 
functional loss due to pain, however, is adequately covered 
by the current noncompensable ratings under DC 5255.  He has 
not identified any functional limitation, which would warrant 
a higher rating under any applicable rating criteria.  As 
such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.  

The Board is also cognizant of the medical findings of 
snapping iliotibial band symptomatology in 2007.  However, 
service connection is already in effect for iliotibial band 
disability.  Under VA law and regulations, the evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14; see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Simply stated, the veteran's only demonstrated 
manifestation of his service-connected disability is pain to 
a degree that is adequately compensated by the current 
noncompensable ratings.

The Board also finds that no other diagnostic code pertaining 
to the hip affords the veteran a higher disability 
evaluation.  To that end, in the absence of ankylosis of the 
hip, DC 5250 is not for application.  Similarly, without 
evidence of limitation of extension of the thigh, limitation 
of flexion of the thigh, limitation of abduction, or flail 
joint of the hip, DCs 5251, 5252, 5253 and 5254 are not for 
application.  38 C.F.R. § 4.71.  

The Board has also reviewed the claims for increased ratings 
mindful of the guidance of Fenderson, supra.  The RO has 
noted consideration of all pertinent evidence, and has 
assigned the current noncompensable disability ratings 
effective from the date of the initial grant of service 
connection.  The Board on review concurs with these ratings.  
The rationale set forth above, in determining that 
compensable ratings are not warranted, is the same as that 
used to determine that higher "staged" ratings are not 
warranted for an earlier time.  Thus, higher ratings are not 
warranted for any portion of the rating period on appeal.

Finally, a higher rating is also not appropriate under 38 
C.F.R. § 3.321(b). As to the disability picture presented, 
the veteran's bilateral hip disability is not so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  It is noted that the noncompensable ratings for 
bilateral hip disability accounts for what is considered to 
be the average impairment of earning capacity for veteran's 
disability.  In sum, the regular schedular criteria are shown 
to provide adequate compensation in this case, and 
consequently, a higher rating on an extraschedular basis is 
not warranted.  Therefore, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in April 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent the veteran a letter 
in October 2007 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, the veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  See also Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007) (once service connection is granted the claim 
has been substantiated, additional VCAA notice is not 
required, and any defect in the notice is not prejudicial).  
Thus, the Board concludes that all required notice has been 
given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service treatment records (STRs) are of record, and the RO 
obtained VA medical opinions in February 2004, January 2006, 
and February 2008.  Thus, it appears that all obtainable 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

An initial compensable evaluation for right sacroiliitis is 
denied 

An initial compensable evaluation for left sacroiliitis is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


